           Case 1:15-cr-00618-LTS Document 34
                                           33 Filed 09/07/21
                                                    08/31/21 Page 1 of 1




                                                                  August 31, 2021

    VIA ECF

    The Honorable Laura T. Swain
    Daniel Patrick Moynihan
    United States Courthouse                                  MEMO ENDORSED
    500 Pearl St.
    New York, NY 10007-1312


                   Re:     United States v. James Glisson
                           Case No. 15-Cr-618 (LTS)


    Dear Chief Judge Swain:

           I represent James Glisson, the defendant in the above-referenced action. I write,
    with consent from the government, to respectfully request a sixty-day adjournment of Mr.
    Glisson’s violation of supervised release hearing, currently scheduled for September 16,
    2021 at 12:00 p.m. I have conferred with AUSA Bodansky, who indicated that the
    government joins in Mr. Glisson’s request for adjournment.

            This is Mr. Glisson’s first request for adjournment of the violation of supervised
    release hearing in the above-referenced action.
The foregoing adjournment request is
granted. The violation of supervised release      Respectfully,
hearing is hereby rescheduled for December
                                                  /s/
2, 2021 at 12:00 pm. Docket entry no. 33 is
                                                  Michael Tremonte
resolved.
SO ORDERED. 9/3/2021                              Attorneys for James Glisson
/s/ Laura Taylor Swain, Chief USDJ
    cc:     AUSA Jonathan Bodansky (via ECF)
